DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 01/28/2021.  Claims 1-4, 6-24, and 26-32 are currently pending in this application.

Claim Objections
Claims 9-10 are objected to because of the following informalities:  
Claims 9 and 10 depend on claim 5, which has been cancelled.  For purposes of examination, claims 9 and 10 will depend on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-16, 18-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. 2020/0005566 A1) in view of Chen et al. (U.S. 2020/0070777 A1).

Claim 1, Jain teaches:
A method for providing access to a vehicle (Jain, Fig. 1, Paragraph [0021]) using a wireless access device (Jain, Fig. 1: 30, Paragraph [0021]), the method comprising: 
activating a plurality of beacon transceivers of the vehicle (Jain, Fig. 1: 20, Paragraph [0022], Each system node 20 includes a transceiver 26 (see Jain, Fig. 2A).); 
receiving, by at least two of the plurality of beacon transceivers, a beacon message generated by the wireless access device (Jain, Paragraph [0044], At least each of the slave nodes S receive the response message 138, which is functionally equivalent to a beacon message.);
determining, based at least in part on signal strengths associated with receipt of the beacon message by the at least two beacon transceivers (Jain, Paragraph [0052], The method of Fig. 9 improves on the vehicle access system 10 (see Jain, Paragraph [0046]), and utilizes the received signal strength of a target portable device 30 for selecting system nodes 20.), when a position of the wireless access device relative to the vehicle satisfies an access threshold (Jain, Paragraph [0047], The predetermined range of the target portable device 30 is an access threshold.), the determining the position of the wireless access device relative to the vehicle comprises: 
measuring radio signal strengths of the received beacon message at each of the at least two beacon transceivers of the plurality of beacon transceivers (Jain, Paragraph [0052]); 
determining the relative radio signal strengths of the received beacon message at each of the at least two beacon transceivers of the plurality of beacon transceivers (Jain, Paragraph [0052], The processors 22 and 42 are configured to select the nodes having the greatest received signal strength from the target portable device 30.), and 
performing an analysis to determine the position of the wireless access device using the determined relative radio signal strengths and the position of each of the at least two beacon transceivers as inputs, wherein the output comprises the position of the wireless access device relative to the vehicle (Jain, Paragraphs [0052], The processors 22 and 42 are configured to select the system nodes 20 based on the locations of the system nodes and the signal strength from the target portable device 30.); and 
in response to determining that the access threshold has been satisfied, configuring one or more systems of the vehicle based on the position of the wireless access device relative to the vehicle (Jain, Paragraph [0047], When the target portable device 30 is within a predetermined range of the vehicle 12, i.e. the access threshold has been satisfied, the processor 42 of the body computer module 40 is configured to unlock the doors of the vehicle 12, which is a system of the vehicle.).
Jain does not specifically teach:
Performing a machine learning model analysis.
Chen teaches:
A machine learning model analysis (Chen, Paragraph [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Jain by integrating the teaching of determining changing positions of a user device using a machine learning algorithm, as taught by Chen.
The motivation would be to accurately determine actions of a vehicle based on user’s intent (see Chen, Paragraph [0103]).

Claim 2, Jain in view of Chen further teaches:
Transmitting a wireless message to the wireless access device to request that the wireless access device generate a beacon message (Jain, Paragraph [0044], Each of the nodes M, S may transmit ). 

Claim 3, Jain in view of Chen further teaches:
A first position of the wireless access device relative to the vehicle is determined during a first time period and a second position of the wireless access device relative to the vehicle is determined during a second time period (Jain, Paragraph [0032-0033], One example method of estimation of position includes double-sided two way ranging (SDS-TWR) wherein an initiator I and a responder R perform two way ranging twice.  Each time a two way ranging is performed is a first and second time period, respectively.), wherein a difference of the first position and the second position relative to the vehicle between the first time period and the second time period is indicative of a movement of the wireless access device relative to the vehicle (Chen, Paragraph [0089], The user device is an access device.).

Claim 4, Jain in view of Chen further teaches:
Determining to configure the one or more systems of the vehicle based on the position of the wireless access device relative to the vehicle and based on determined movement of the wireless access device indicative of movement towards the vehicle (Chen, Paragraph [0103], The system may utilize a machine learning algorithm for determining a user’s intent based on whether the user device is approaching or moving away from the vehicle.); and 
determining not to configure the one or more systems of the vehicle based on the position of the wireless access device relative to the vehicle and based on determined movement of the wireless access device indicative of movement away the vehicle (Chen, Paragraph [0103], It would have been obvious to one of ordinary skill in the art for the vehicle not to be configured to unlock the vehicle when ).

Claim 6, Jain in view of Chen further teaches:
Obtaining a beacon message, received by one or more beacon transceivers of the vehicle, wherein the beacon message is transmitted from the wireless access device (Jain, Paragraph [0052], The processors 22 and 42 select the system nodes 20 that have the greatest signal strength from a signal received from the portable device 30.  The signal transmitted from the portable device 30 includes a response/blink message 306, which is functionally equivalent to a beacon message (see Jain, Paragraph [0067]).); 
determining, for each beacon transceiver receiving the beacon message, a strength of the signal containing the beacon message (Jain, Paragraph [0052]); 
determining a second position of the wireless access device relative to the vehicle using relative beacon message signal strengths of the beacon messages received by the one or more beacon transceivers of the vehicle (Jain, Paragraph [0052], It would have been obvious to one of ordinary skill in the art for the system to repeat the steps locating the target portable device 30.  Such a modification would not render the invention inoperable for its intended purpose, and would yield predictable results.); 
comparing the position with the second position (Chen, Paragraph [0103], The system can use the relative position of the user device to the vehicle to determine whether the user device is moving near the vehicle or away from the vehicle.); and 
determining a new position of the wireless access device relative to the vehicle when the position does not match the second position (Chen, Paragraph [0103], The system can use the relative ).

Claim 11, Jain in view of Chen further teaches:
Obtaining a beacon message, received from one or more beacon transceivers of the vehicle, wherein the beacon message is transmitted from the wireless access device (Jain, Paragraph [0052], The processors 22 and 42 select the system nodes 20 that have the greatest signal strength from a signal received from the portable device 30.  The signal transmitted from the portable device 30 includes a response/blink message 306, which is functionally equivalent to a beacon message (see Jain, Paragraph [0067]).); 
determining, for each beacon transceiver receiving the beacon message, a strength of the signal containing the beacon message (Jain, Paragraph [0052]); and 
determining the position of the wireless access device relative to the vehicle using relative beacon message signal strengths of the beacon messages received by the one or more beacon transceivers of the vehicle (Jain, Paragraph [0052], It would have been obvious to one of ordinary skill in the art for the system to repeat the steps locating the target portable device 30.  Such a modification would not render the invention inoperable for its intended purpose, and would yield predictable results.).

Claim 12, Jain in view of Chen teaches:
Using relative beacon message signal strengths to determine the position of the wireless access device further comprises: 
determining a first position of the wireless access device as being between two beacon transceivers relative to an exterior of the vehicle (Jain, Fig. 4: P, Paragraph [0035], The system is capable of determining when the target portable device T is located at position P, which is between two beacon transceiver A and B relative to an exterior of the vehicle 12.) when the two beacon transceivers are associated with a strongest and next strongest signal strength of signals containing the beacon message (Jain, Paragraph [0052], The processors 22 and 42 select the nodes 20 having the greatest received signal strength.  Therefore, it would have been obvious to one of ordinary skill in the art for the system to select at least the strongest and the second strongest signal strengths.); and 
determining the first position of the wireless access device as being inside the vehicle (Jain, Paragraph [0047], The system is capable of determining whether the target portable device 30 is inside the vehicle 12.).
Jain in view of Chen does not explicitly teach: 
Determining the first position of the wireless access device as being inside the vehicle when at least one interior beacon transceiver within the vehicle is associated with a strongest signal strength of signals containing the beacon message.
However, as per the limitation of the two beacon transceivers an interior beacon transceiver within the vehicle is associated with a strongest signal strength of signals containing the beacon message, it would have been obvious to one of ordinary skill in the art for the system, when it determines that the target portable device 30 is within the vehicle (Jain, Paragraph [0047]), to select the  system node 20 having the strongest signal strengths (see Jain, Paragraph [0052]). 

Claim 13, Jain in view of Chen does not explicitly teach:
The beacon message generated by the wireless access device comprises a wireless beacon message transmitted using a personal area network protocol for exchange of wireless messages.


Claim 14, Jain in view of Chen further teaches:
Prior to activating the plurality of beacon transceivers, the method further comprises:
receiving a wireless message transmitted from the wireless access device for initiating authentication of the wireless access device to the vehicle (Chen, Paragraphs [0099] and [0137]); 
authenticating the wireless access device as a device authorized for accessing the vehicle, wherein authentication of the wireless device is based on an identifier of the wireless access device, an identifier of a user associated with the wireless access device, a cryptographic key received from the wireless access device, or a combination thereof (Chen, Paragraphs [0138-0139], The user ID is an identifier of the user device.); and 
in response to authenticating the wireless access device, activating the plurality of beacon transceivers (Chen, Paragraphs [0142-0143], In response to authenticating the user ID, the sensors of the vehicle are activated to receive gesture data from the user device.).

Claim 15, Jain in view of Chen further teaches:
The wireless access device comprises a key fob (Jain, Paragraph [0024]), and wherein the key fob transmits the wireless message in response to a user pressing a button of the key fob (Jain, Paragraph [0025], The I/O interface 38 of target portable device 30 includes buttons, switches, and toggles.).

Claim 16, Jain in view of Chen further teaches:
The wireless access device comprises one of a mobile telephone, a wearable device, or a tablet computer executing an application associated with a manufacturer of the vehicle (Jain, Paragraph [0024]), and wherein the application transmits the wireless message in response to receipt of input from a user received via an interface of the wireless access device (Jain, Paragraph [0025], It would have been obvious to one of ordinary skill in the art for the user to be required to activate target portable device 30 in order for the target portable device 30 to perform its intended function.  Thus, an input from the user received via an interface of the target portable device 30 includes activating the target portable device 30.).

Claim 18, Jain in view of Chen teaches:
A plurality of beacon transceivers arranged throughout a vehicle (Jain, Fig. 1: 20, Paragraph [0005]).
Jain in view of Chen does not explicitly teach: 
The plurality of beacon transceivers comprise at least two exterior beacon transceivers, each  being disposed outside of a frame of the vehicle, and 
wherein the plurality of beacon transceivers comprise at least one interior beacon transceiver disposed in an interior cabin of the vehicle.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the system nodes such that at least two of the system nodes are located outside of the frame of the vehicle 12 and at least one of the system nodes is located in the interior of the vehicle, as a matter of engineering choice.  Such a modification would not hinder the ability of the 

Claim 19, Jain in view of Chen further teaches:
The at least two exterior beacon transceivers comprise six beacon transceivers distributed around a perimeter of the vehicle (Jain, Fig. 1: 20, There are at least six system nodes 20 located around the vehicle.).

Claim 20, Jain in view of Chen further teaches:
The vehicle is a partially or fully electric car (Chen, Paragraph [0019]).

Claim 21, Jain in view of Chen further teaches:
Forwarding, by the at least two of the plurality of beacon transceivers to a central transceiver via wireless messaging, the received beacon message (Jain, Fig. 1: 20 M, Paragraph [0021], A master node is a central transceiver that collects data from the slave nodes S.); and 
providing, by the central transceiver, the received beacon message to a processing system of the vehicle (Jain, Fig. 1: 40, Paragraph [0021], The processing of the data from the slave nodes S may be performed by body computer module 40, which is one processing system of the vehicle.); and 
performing the determining and the configuring by the processing system of the vehicle (Jain, Paragraph [0026], Body computer module 40 controls functions of the vehicle, but additionally includes localization of the target portable device 30.).

Claim 22, Jain in view of Chen further teaches:
The beacon message comprises one or more of a device identifier, a user identifier, a beacon message identifier, data indicative of a signal transmission strength, or a combination thereof (Jain, Paragraphs [0031-0033], The transmissions between the target portable device and each of the nodes includes a sequence number seq# which differentiates between success transmissions, and is functionally equivalent to a beacon message identifier.).

Claim 23, Jain teaches:
A system for providing access to a vehicle (Jain, Fig. 1, Paragraph [0021]) using a wireless access device (Jain, Fig. 1: 30, Paragraph [0021]), the system comprising: 
a plurality of beacon transceivers of the vehicle (Jain, Fig. 1: 20, Paragraph [0022], Each system node 20 includes a transceiver 26 (see Jain, Fig. 2A).); 
a central transceiver (Jain, Fig. 1: 20 M) communicably coupled with the plurality of beacon transceivers (Jain, Fig. 1: 20 M, Paragraph [0021], A master node is a central transceiver that collects data from the slave nodes S.); and 
a processor (Jain, Fig. 1: 40) communicably coupled with the central transceiver (Jain, Fig. 1: 40, Paragraph [0021], The processing of the data from the slave nodes S may be performed by body computer module 40.), the processor configured to: 
activate the plurality of beacon transceivers of the vehicle (Jain, Paragraph [0026], The body computer module 40 controls and monitors various body electronics functions of the vehicle 12, including the localization of the target portable device 30.), 
receive, by at least two of the plurality of beacon transceivers, a beacon message generated by the wireless access device (Jain, Paragraph [0044], At least each of the slave nodes S receive the response message 138, which is functionally equivalent to a beacon message.),
determine, based at least in part on signal strengths associated with receipt of the beacon message by the at least two beacon transceivers (Jain, Paragraph [0052], The method of Fig. 9 improves on the vehicle access system 10 (see Jain, Paragraph [0046], and utilizes the received signal strength of a target portable device 30 for selecting system nodes 20.), when a position of the wireless access device relative to the vehicle satisfies an access threshold (Jain, Paragraph [0047], The predetermined range of the target portable device 30 is an access threshold.), the position of the wireless access device relative to the vehicle is determined by: 
measuring radio signal strengths of the received beacon message at each of the at least two beacon transceivers (Jain, Paragraph [0052]); 
determining the relative radio signal strengths of the received beacon message at each of the at least two beacon transceivers (Jain, Paragraph [0052], The processors 22 and 42 are configured to select the nodes having the greatest received signal strength from the target portable device 30.), and 
performing an analysis to determine the position of the wireless access device using the determined relative radio signal strengths and the position of each of the at least two beacon transceivers as inputs, wherein the output comprises the position of the wireless access device relative to the vehicle (Jain, Paragraphs [0052], The processors 22 and 42 are configured to select the system nodes 20 based on the locations of the system nodes and the signal strength from the target portable device 30.) and 
in response to determination that the access threshold has been satisfied, configure one or more systems of the vehicle based on the position of the wireless access device relative to the vehicle (Jain, Paragraph [0047], When the target portable device 30 is within a predetermined range of the vehicle 12, i.e. the access threshold has been satisfied, the processor 42 of the body computer module 40 is configured to unlock the doors of the vehicle 12, which is a system of the vehicle.).
Jain does not specifically teach:
Performing a machine learning model analysis.
Chen teaches:
A machine learning model analysis (Chen, Paragraph [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Jain by integrating the teaching of determining changing positions of a user device using a machine learning algorithm, as taught by Chen.
The motivation would be to accurately determine actions of a vehicle based on user’s intent (see Chen, Paragraph [0103]).

Claim 24, Jain in view of Chen further teaches:
Transmit, via the central transceiver, a wireless message to the wireless access device to request that the wireless access device generate the beacon message (Jain, Paragraph [0044], Each of the nodes M, S may transmit a poll message 136 to a target portable device T, wherein the target portable device T responds with a response message 138, i.e. a beacon message.).

Claim 26, Jain in view of Chen further teaches:
The processor to determine the position of the wireless access device relative to the vehicle comprises the processor configured to: 
obtain a beacon message, received from one or more of the beacon transceivers of the vehicle, wherein the beacon message is transmitted from the wireless access device (Jain, Paragraph [0052], The processors 22 and 42 select the system nodes 20 that have the greatest signal strength from a signal received from the portable device 30.  The signal transmitted from the portable device 30 includes a response/blink message 306, which is functionally equivalent to a beacon message (see Jain, Paragraph [0067]).); 
determine, for each beacon transceiver receiving the beacon message, a strength of the signal containing the beacon message (Jain, Paragraph [0052]); and 
determine the position of the wireless access device relative to the vehicle using relative beacon message signal strengths of the beacon messages received by the one or more beacon transceivers of the vehicle (Jain, Paragraph [0052], It would have been obvious to one of ordinary skill in the art for the system to repeat the steps locating the target portable device 30.  Such a modification would not render the invention inoperable for its intended purpose, and would yield predictable results.).

Claim 27, Jain in view of Chen further teaches:
The vehicle is a partially or fully electric car (Chen, Paragraph [0019]).

Claim 28, Jain teaches:
A non-transitory computer readable storage medium including instructions that, when executed by one or more processors, causes the one or more processors to perform operations (Jain, Paragraph [0026], The body computer module 40 includes a processor and software for controlling vehicle functions, including localization of the target portable device 30.) providing access to a vehicle (Jain, Fig. 1, Paragraph [0021]) using a wireless access device (Jain, Fig. 1: 30, Paragraph [0021]), the operations comprising: 
activating a plurality of beacon transceivers of the vehicle (Jain, Fig. 1: 20, Paragraph [0022], Each system node 20 includes a transceiver 26 (see Jain, Fig. 2A).); 
receiving, by at least two of the plurality of beacon transceivers, a beacon message generated by the wireless access device (Jain, Paragraph [0044], At least each of the slave nodes S receive the response message 138, which is functionally equivalent to a beacon message.);
determining, based at least in part on signal strengths associated with receipt of the beacon message by the at least two beacon transceivers (Jain, Paragraph [0052], The method of Fig. 9 improves on the vehicle access system 10 (see Jain, Paragraph [0046], and utilizes the received signal strength of a target portable device 30 for selecting system nodes 20.), when a position of the wireless access device relative to the vehicle satisfies an access threshold (Jain, Paragraph [0047], The predetermined range of the target portable device 30 is an access threshold.), the determining the position of the wireless access device relative to the vehicle comprises: 
measuring radio signal strengths of the received beacon message at each of the at least two beacon transceivers (Jain, Paragraph [0052]); 
determining the relative radio signal strengths of the received beacon message at each of the at least two beacon transceivers (Jain, Paragraph [0052], The processors 22 and 42 are configured to select the nodes having the greatest received signal strength from the target portable device 30.), and 
performing an analysis to determine the position of the wireless access device using the determined relative radio signal strengths and the position of each of the at least two beacon transceivers as inputs, wherein the output comprises the position of the wireless access device relative to the vehicle (Jain, Paragraphs [0052], The processors 22 and 42 are configured to select the system nodes 20 based on the locations of the system nodes and the signal strength from the target portable device 30.); and 
in response to determining that the access threshold has been satisfied, configuring one or more systems of the vehicle based on the position of the wireless access device relative to the vehicle (Jain, Paragraph [0047], When the target portable device 30 is within a predetermined range of the vehicle 12, i.e. the access threshold has been satisfied, the processor 42 of the body computer module 40 is configured to unlock the doors of the vehicle 12, which is a system of the vehicle.).
Jain does not specifically teach:
Performing a machine learning model analysis.
Chen teaches:
A machine learning model analysis (Chen, Paragraph [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Jain by integrating the teaching of determining changing positions of a user device using a machine learning algorithm, as taught by Chen.
The motivation would be to accurately determine actions of a vehicle based on user’s intent (see Chen, Paragraph [0103]).

Claim 29, Jain in view of Chen further teaches:
Transmitting a wireless message to the wireless access device to request that the wireless access device generate a beacon message (Jain, Paragraph [0044], Each of the nodes M, S may transmit a poll message 136 to a target portable device T, wherein the target portable device T responds with a response message 138, i.e. a beacon message.).

Claim 30, Jain in view of Chen further teaches:
The vehicle is a partially or fully electric car (Chen, Paragraph [0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. 2020/0005566 A1) in view of Chen et al. (U.S. 2020/0070777 A1), in view of Eder (U.S. 2014/0169193 A1).

Claim 7, Jain in view of Chen does not specifically teach:
Generating a radio frequency fingerprint indicative of the environment in which the vehicle is located; 
determining a radio frequency environment based on a comparison of the generated radio frequency fingerprint and a plurality of pregenerated radio frequency fingerprints, each of the pregenerated radio frequency fingerprints being associated with a different radio frequency environment; and 
utilizing the determined radio frequency environment to tune a machine learning model that analyzes the measured radio signal strengths to determine the position of the wireless access device.
	Eder teaches:
Generating a radio frequency fingerprint indicative of the environment in which the vehicle is located (Eder, Paragraph [0014], The fingerprint may be generated near a base station that may be located at or on a car or garage.); 
determining a radio frequency environment based on a comparison of the generated radio frequency fingerprint and a pregenerated radio frequency fingerprints, the pregenerated radio frequency fingerprint being associated with a different radio frequency environment (Eder, Paragraph [0014], The RSSI power level differences of a fob are compared to expected power level differences at specific points in time.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Jain in view of Chen by integrating the teaching of an RF fingerprint, as taught by Eder.
The motivation would be ensure that the communicating device is a genuine device (see Eder, Paragraph [0014]).
	As per the limitation of a plurality of pregenerated radio frequency fingerprints, each of the pregenerated radio frequency fingerprints being associated with a different radio frequency environment, it would have been obvious to one of ordinary skill in the art to duplicate the number of expected fingerprints, as a matter of engineering choice, wherein each fingerprint is associated with a different radio frequency environment, i.e. is applicable for a car, house, garage, computer, etc. (see Eder, Paragraph [0014]).  Such a modification would not render the invention inoperable for its intended purpose and would not change the principal function of the system, and would thus yield predictable results.  See MPEP 2144.04.
As per the limitation of utilizing the determined radio frequency environment to tune a machine learning model that analyzes the measured radio signal strengths to determine the position of the wireless access device, it would have been obvious to try and train the machine learning algorithm in Jain in view of Chen (see Chen, Paragraph [0103]) to determine the position of the wireless access device, e.g. as taught by Jain (see Jain, Paragraph [0047]).  A machine learning algorithm is used to accurately determine a user’s intent of lock/unlock by analyzing user’s gestures or signature patterns, and one of ordinary skill in the art would be motivated to try to apply the machine learning algorithm to the radio frequency fingerprint as taught by Eder to analyze and/or recognize fingerprint patterns (see Eder, Paragraph [0014]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. 2020/0005566 A1) in view of Chen et al. (U.S. 2020/0070777 A1), in view of Hashimoto (U.S. 2018/0339710 A1).

Claim 9, Jain in view of Chen teaches:
A machine learning algorithm (Chen, Paragraph [0103]).
Jain in view of Chen does not specifically teach:
The machine learning model is a trained long short-term memory network.

The machine learning model is a trained long short-term memory network (Hashimoto, Fig. 6: 310, Paragraph [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Jain in view of Chen with the teaching of a long short-term memory network, as taught by Hashimoto.
The motivation would be to utilize a well-known machine learning model that is capable of predicting future behavior based on input data (see Hashimoto, Paragraph [0048]) as the machine learning algorithm in Jain in view of Chen (see Chen, Paragraph [0103]).  Such a modification would yield predictable results.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. 2020/0005566 A1) in view of Chen et al. (U.S. 2020/0070777 A1), in view of Kopp et al. (U.S. 2019/0311298 A1).

Claim 10, Jain in view of Chen teaches:
The determined position of the wireless access device relative to the vehicle with signal parameters associated with at least one beacon message received by the at least two beacon transceivers of beacon transceivers (Jain, Paragraph [0052]).
Jain in view of Chen does not specifically teach:
Transmitting, from the vehicle to a remote server as training data, the determined position of the wireless access device relative to the vehicle with signal parameters associated with at least one beacon message received by the at least two beacon transceivers of beacon transceivers, wherein the remote server uses the training data received from the vehicle and training data received from other vehicles to refine the machine learning model; and 
receiving an updated machine learning model from the remote server; and 
using the updated machine learning model to determine a new position of the wireless access device.
Kopp teaches:
Transmitting, from the vehicle to a remote server as training data, model parameters, wherein the remote server uses the training data received from the vehicle and training data received from other vehicles to refine the machine learning model (Kopp, Fig. 1, Paragraph [0041], Each device 122, e.g. a vehicle, transmits locally trained model parameters to a parameter server as training data.  The parameter server 125 receives the locally trained model parameters and adjusts the centrally stored model parameters.); and
 receiving an updated machine learning model from the remote server (Kopp, Fig. 1, Paragraph [0041], The parameter server 125 then transmits the adjusted centrally model parameters back to each device that transmitted the locally trained model parameters.); and 
using the updated machine learning model to determine a new model parameter (Kopp, Fig. 1, Paragraph [0041], Once each device 122 receives the updated central model parameters, it would have been obvious to one of ordinary skill in the art for the devices 122 to use the updated central model parameter to continue to develop the locally trained model parameters, and to repeat the steps of transmitting the locally trained model parameters to the parameter server 125 to further update the centrally stored model parameters.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the device location data in Jain in view of Chen by integrating the teaching of a parameter server as taught by Kopp.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. 2020/0005566 A1) in view of Chen et al. (U.S. 2020/0070777 A1), in view of Santavicca et al. (U.S. 2017/0105101 A1).

Claim 17, Jain in view of Chen does not specifically teach:
The wireless access device comprises a wireless access card comprising a transceiver, and wherein the wireless access card transmits the wireless message in response to being powered on by a user.
Santavicca teaches:
The wireless access device comprises a wireless access card comprising a transceiver (Santavicca, Paragraph [0070], The user device includes a wallet card having a BT radio.), and wherein the wireless access card transmits the wireless message in response to being powered on by a user (Santavicca, Paragraph [0070], The wallet card has a power switch that enables circuitry only when needed (see Santavicca, Paragraph [0086]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Jain in view of Chen, by integrating the teaching of a wallet card as taught by Santavicca.
The motivation would be to provide a backup device for accessing a vehicle in case the primary device is lost/stolen/dead battery (see Santavicca, Paragraph [0070]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-32 are allowed.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of independent claims 1, 23, and 28 is based on the combination of Jain in view of Chen.  Jain teaches a system capable of determining the relative location of a target portable device to each of a plurality of system nodes in a vehicle based on processing performed by the processors in Jain.  Jain does not teach that the processors are trained by a machine learning model.  Chen teaches the use of a machine learning algorithm to train devices to perform actions based on user’s intent.  One of ordinary skill in the art would be motivated to modify the system in Jain with a machine learning algorithm because machine learning algorithms can teach a system to perform an intended function with accuracy (see Chen, Paragraph [0103]).  Therefore, the combination of Jain in view of Chen teaches each and every limitation of amended claims 1, 23, and 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683